DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 21 May 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102/103
Claim(s) 1–4 and 9–15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahagi et al. (WO 2016/047389 A1; see English language equivalent, US 2017/0274622 A1; hereinafter Takahagi '389).
Regarding claims 1–3, Takahagi '389 an aluminum alloy foil (3) for a battery packaging material (10, [0025]), produced by:
subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment ([0052], [0088]–[0090]);
hot rolling ([0052], [0088]–[0090]);
cold rolling ([0052], [0088]–[0090]);
intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours ([0052], [0088]–[0090]);
cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling ([0052], [0088]–[0090]); and
final annealing ([0052], [0088]–[0090]),
wherein a thickness X of the aluminum alloy foil is 80 µm or less (Table 1, [0084]).
Takahagi '389 does not explicitly disclose:
wherein with respect to a cross section obtained by cutting the aluminum alloy foil in a vertical direction that is perpendicular to both a rolling direction of the aluminum alloy foil and a surface of the aluminum alloy foil, a proportion of a total area of a {111} plane in a total area of crystal planes of a face-centered cubic structure, obtained using an EBSD method, is 10% or more; and
with respect to the cross section, a number average grain diameter R (μm) of crystals in the face-centered cubic structure, obtained using the EBSD method, satisfies the following equation:
number average grain diameter R ≤ 0.056X + 2.0,
where R and X are measured in µm;
wherein the percentage of the total area of the {111} plane in the total area of crystal planes of the face-centered cubic structure satisfies the following equation:
percentage of the total area of the {111} plane in the total area of crystal planes of the face-centered cubic structure ≥ -1.1X + 66; and
wherein a standard deviation St of a grain diameter satisfies the following equation:
standard deviation St of the grain diameter ≤ 0.09X + 0.5.
However, paragraphs [0100] and [0101] of the instant application discloses an aluminum alloy foil having the above-mentioned features is produced subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment at about 500 to 600° C for about 1 to 2 hours; hot rolling; cold rolling; intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours; cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling; 
Takahagi '389 discloses the aluminum alloy foil is produced by a process identical to the process disclosed by the instant application. Therefore, the aluminum alloy foil of Takahagi '389 inherently possess the above-mentioned features.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale 
Regarding claim 4, Takahagi '389 discloses all claim limitations set forth above and further discloses an aluminum alloy foil for a battery packaging material, comprising:
iron ([0052], [0088]–[0090]).
Regarding claim 9, Takahagi '389 discloses a battery packaging material (10) comprising a laminate comprising at least a base material layer (1), an aluminum alloy foil (3), and a heat-sealable resin layer (4) in this order (FIG. 3, [0025]), the aluminum alloy foil (3) produced by:
subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment ([0052], [0088]–[0090]);
hot rolling ([0052], [0088]–[0090]);
cold rolling ([0052], [0088]–[0090]);
intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours ([0052], [0088]–[0090]);
cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling ([0052], [0088]–[0090]); and
final annealing ([0052], [0088]–[0090]),
wherein a thickness X of the aluminum alloy foil is 80 µm or less (Table 1, [0084]).
Takahagi '389 does not explicitly disclose:
wherein with respect to a cross section obtained by cutting the aluminum alloy foil in a vertical direction that is perpendicular to both a rolling direction of the aluminum alloy foil and a surface of the aluminum alloy foil, a proportion of a total area of a {111} plane in a total area of crystal planes of a face-centered cubic structure, obtained using an EBSD method, is 10% or more; and
with respect to the cross section, a number average grain diameter R (μm) of crystals in the face-centered cubic structure, obtained using the EBSD method, satisfies the following equation:
number average grain diameter R ≤ 0.056X + 2.0,
where R and X are measured in µm.
However, paragraphs [0100] and [0101] of the instant application discloses an aluminum alloy foil having the above-mentioned features is produced subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment; hot rolling; cold rolling; intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours; cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling; and final annealing.
Takahagi '389 discloses the aluminum alloy foil is produced by a process identical to the process disclosed by the instant application. Therefore, the aluminum alloy foil of Takahagi '389 inherently possess the above-mentioned features.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 10
subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment ([0052], [0088]–[0090]);
hot rolling ([0052], [0088]–[0090]);
cold rolling ([0052], [0088]–[0090]);
intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours ([0052], [0088]–[0090]);
cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling ([0052], [0088]–[0090]); and
final annealing ([0052], [0088]–[0090]),
wherein a thickness X of the aluminum alloy foil is 80 µm or less (Table 1, [0084]).
Takahagi '389 does not explicitly disclose:
wherein with respect to a cross section obtained by cutting the aluminum alloy foil in a vertical direction that is perpendicular to both a rolling direction of the aluminum alloy foil and a surface of the aluminum alloy foil, a proportion of a total area of a {111} plane in a total area of crystal planes of a face-centered cubic structure, obtained using an EBSD method, is 10% or more; and
with respect to the cross section, a number average grain diameter R (μm) of crystals in the face-centered cubic structure, obtained using the EBSD method, satisfies the following equation:
number average grain diameter R ≤ 0.056X + 2.0,
where R and X are measured in µm.

Takahagi '389 discloses the aluminum alloy foil is produced by a process identical to the process disclosed by the instant application. Therefore, the aluminum alloy foil of Takahagi '389 inherently possess the above-mentioned features.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 11, Takahagi '389 discloses all claim limitations set forth above and further discloses an aluminum alloy foil for a battery packaging material:
wherein the thickness X of the aluminum alloy foil is in the range of from 3 to 30 µm (Table 1, [0084]).
Regarding claim 12, Takahagi '389 discloses an aluminum alloy foil (8) for a battery packaging material (1, [0048]), produced by:
subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment ([0052], [0088]–[0090]);
hot rolling ([0052], [0088]–[0090]);
cold rolling ([0052], [0088]–[0090]);
intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours ([0052], [0088]–[0090]);
cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling ([0052], [0088]–[0090]); and
final annealing ([0052], [0088]–[0090]).

wherein with respect to a cross section obtained by cutting the aluminum alloy foil in a vertical direction that is perpendicular to both a rolling direction of the aluminum alloy foil and a surface of the aluminum alloy foil, a proportion of a total area of a {111} plane in a total area of crystal planes of a face-centered cubic structure, obtained using an EBSD method, is 10% or more; and
with respect to the cross section, a number average grain diameter R (μm) of crystals in the face-centered cubic structure, obtained using the EBSD method, satisfies the following equation:
number average grain diameter R ≤ 0.056X + 2.0,
where R and X are measured in µm, and
the upper limit of the R value is 4.5 µm.
However, paragraphs [0100] and [0101] of the instant application discloses an aluminum alloy foil having the above-mentioned features is produced subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment; hot rolling; cold rolling; intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours; cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling; and final annealing.
Takahagi '389 discloses the aluminum alloy foil is produced by a process identical to the process disclosed by the instant application. Therefore, the aluminum alloy foil of Takahagi '389 inherently possess the above-mentioned features.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 13, Takahagi '389 discloses all claim limitations set forth above and further discloses an aluminum alloy foil for a battery packaging material:
wherein the thickness X of the aluminum alloy foil is in the range of from 3 to 30 µm (Table 1, [0084]).
Regarding claim 14, Takahagi '389 discloses an aluminum alloy foil (8) for a battery packaging material (1, [0048]), produced by:
subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment ([0052], [0088]–[0090]);
hot rolling ([0052], [0088]–[0090]);
cold rolling ([0052], [0088]–[0090]);
intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours ([0052], [0088]–[0090]);
cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling ([0052], [0088]–[0090]); and
final annealing ([0052], [0088]–[0090]),
wherein the aluminum alloy constituting the aluminum foil has a composition defined in JIS H4160: 1994 A8021H-O, JIS H4160: 1994 A8079H-0, JIS H4000: 2014 A8021P-O, OR JIS H4000: 2014 A8079P-O ([0051], [0088]–[0090]).
Takahagi '389 does not explicitly disclose:
wherein with respect to a cross section obtained by cutting the aluminum alloy foil in a vertical direction that is perpendicular to both a rolling direction of the aluminum alloy foil and a surface of the aluminum alloy foil, a proportion of a total area of a {111} plane in a total area of crystal planes of a face-centered cubic structure, obtained using an EBSD method, is 10% or more; and
with respect to the cross section, a number average grain diameter R (μm) of crystals in the face-centered cubic structure, obtained using the EBSD method, satisfies the following equation:
number average grain diameter R ≤ 0.056X + 2.0,
where R and X are measured in µm.
However, paragraphs [0100] and [0101] of the instant application discloses an aluminum alloy foil having the above-mentioned features is produced subjecting aluminum metal or an aluminum alloy ingot to a homogenization treatment; hot rolling; cold rolling; intermediate annealing in which the above-described material is held at about 300 to 450° C for about 1 to 10 hours; cold rolling in which rolling is performed at a rolling reduction ratio of 80% or more, from after the intermediate annealing to final rolling; and final annealing.
Takahagi '389 discloses the aluminum alloy foil is produced by a process identical to the process disclosed by the instant application. Therefore, the aluminum alloy foil of Takahagi '389 inherently possess the above-mentioned features.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 15
wherein the thickness X of the aluminum alloy foil is in the range of from 3 to 30 µm (Table 1, [0084]).

Claim(s) 5–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahagi '389 (WO 2016/047389 A1; see English language equivalent, US 2017/0274622 A1) as applied to claim(s) 1 above, and further in view of Takahagi (US 2015/0155531 A1, hereinafter Takahagi '531).
Regarding claims 5–8, Takahagi '389 discloses all claim limitations set forth above, but does not explicitly disclose an aluminum alloy foil for a battery packaging material, comprising on the surface:
an acid resistance film containing at least one element selected from the group consisting of phosphorus, chromium, and cerium;
wherein when analysis of the acid resistance film is performed using time-of-flight secondary ion mass spectrometry, a peak derived from at least one of Ce+ and Cr+ is detected;
an acid resistance film containing at least one selected from the group consisting of a phosphorus compound salt, a chromium compound, a fluorine compound, and a triazine-thiol compound; and
an acid resistance film containing a cerium compound.
Takahagi '531 discloses an aluminum alloy foil (3) for a battery packaging material, comprising on a surface thereof an acid resistance film containing at least one element selected from the group consisting of phosphorus, chromium, and cerium (see chemical conversion treatment, [0041]); wherein when analysis of the acid resistance film is performed using time-of-+ and Cr+ is detected ([0041]–[0043]); an acid resistance film containing at least one selected from the group consisting of a phosphorus compound salt, a chromium compound, a fluorine compound, and a triazine-thiol compound ([0041]–[0043]); and an acid resistance film containing a cerium compound (see cerium oxide, [0043]) to improve the bonding and prevent corrosion (see chemical conversion treatment, [0041]). Takahagi '389 and Takahagi '531 are analogous art because they are directed to an aluminum alloy foil for a battery packaging material. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the aluminum alloy foil of Takahagi '389 with the acid resistance film of Takahagi '531 in order to improve the bonding and prevent corrosion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725